  8:21-cv-00070-RFR-CRZ Doc # 24 Filed: 09/15/21 Page 1 of 6 - Page ID # 337




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

JOHN CHACON, individually and on behalf
of all others similarly situated; and
LEONARD BRADLEY, individually and on                          8:21CV70
behalf of all others similarly situated,

                    Plaintiffs,                           FINAL ORDER
                                                         AND JUDGMENT
      v.

NEBRASKA MEDICINE,

                    Defendant.


      This matter is before the Court on plaintiffs John Chacon and Leonard Bradley’s
(collectively, “Plaintiffs” or “Settlement Class Representatives”) Motion for Attorney
Fees, Costs, and Service Awards (Filing No. 20) and Motion for Final Approval of Class
Action Settlement (Filing No. 21). Both motions are unopposed.

      The Plaintiffs previously reported that they entered into a Settlement Agreement
(“Settlement Agreement”) with Defendant Nebraska Medicine (“Nebraska Medicine”) on
May 25, 2021 (Filing No. 17-2). On June 4, 2021, the Court entered an order (Filing
No. 19) granting preliminary approval of the class-action settlement (“Settlement”)
between the Plaintiffs and Nebraska Medicine (“Preliminary Approval Order”). The
Plaintiffs now request that the Court grant final approval of the Settlement as fair,
reasonable, and adequate. They further maintain the fees, costs, and service awards they
request are reasonable given the significant benefits they have obtained for members of
the class. The Court held a hearing on the settlement and attorney-fee request (“Final
Approval Hearing”) on September 15, 2021. There were no objections.

      Having reviewed and considered the Settlement Agreement and the motion for
final approval of the Settlement, as well as the fees motion, the preliminary-approval
  8:21-cv-00070-RFR-CRZ Doc # 24 Filed: 09/15/21 Page 2 of 6 - Page ID # 338




motion, and all papers and pleadings on file in this matter, and having held a Final
Approval Hearing, the Court makes the following findings and grants the relief below
upon the terms and conditions set forth in this Final Order and Judgment. The Court’s
findings and conclusions are for the limited purpose of determining whether the
Settlement should be approved as being fair, reasonable, adequate and in the best
interests of the Settlement Class.

       Based on the foregoing,

       IT IS ORDERED:

       1.     Plaintiffs John Chacon and Leonard Bradley’s Motion for Attorney Fees,
Costs, and Service Awards (Filing No. 20) and Motion for Final Approval of Class
Action Settlement (Filing No. 21) are both granted.

       2.     The Settlement involves allegations in Plaintiffs’ Class Action Complaint
(Filing No. 1) that Nebraska Medicine failed to safeguard and protect the personally
identifiable information and protected health information of its patients and that this
alleged failure caused injuries to Plaintiffs and the Settlement Class.

       3.     The Settlement does not constitute an admission of liability by Nebraska
Medicine, and the Court expressly does not make any finding of liability or wrongdoing
by Nebraska Medicine.

       4.     Unless otherwise noted, words spelled in this Final Order and Judgment
with initial capital letters have the same meaning as set forth in the Settlement
Agreement.

       5.     Among other things, the Preliminary Approval Order (a) approved the
notice to the Settlement Class, including approval of the form and manner of notice under
the notice program set forth in the Settlement Agreement; (b) provisionally certified a


                                              2
  8:21-cv-00070-RFR-CRZ Doc # 24 Filed: 09/15/21 Page 3 of 6 - Page ID # 339




class in this matter, including defining the class, appointed Plaintiffs as the Settlement
Class Representatives, and appointed Class Counsel; (c) preliminarily approved the
Settlement; (d) set deadlines for opt-outs and objections; (e) approved and appointed the
Claims Administrator; and (f) set the date for the Final Approval Hearing.

       6.     In the Preliminary Approval Order, the Court, pursuant to Federal Rule of
Civil Procedure 23(b)(3) and (e) and for settlement purposes only, certified the
Settlement Classes, defined as follows:

       Settlement Class:
       The approximately 125,106 persons who were mailed notification that their
       PII was potentially impacted as a result of the Data Incident that occurred
       between August 27, 2020 and September 20, 2020. 1

       Credit Monitoring Subclass:
       The approximately 13,497 persons who were mailed notification that their
       Social Security and/or driver’s license numbers were potentially accessed
       as a result of the Data Incident that occurred between August 27, 2020 and
       September 20, 2020.

       7.     The Court, having reviewed the terms of the Settlement Agreement
submitted by the parties pursuant to Rule 23(e), grants final approval of the Settlement
Agreement and finds that the Settlement is fair, reasonable, and adequate and meets the
requirements of Rule 23.

       8.     The Settlement Agreement provides, in part, and subject to a more detailed
description of the settlement terms in the Settlement Agreement, for the following:

       a.     A process for Settlement Class Members to submit claims for
              compensation that will be evaluated by a Claims Administrator

       1
        While the parties originally estimated that the Settlement Class comprised of
125,902 individuals, upon receipt of the class list, the settlement administrator discovered
numerous redundancies. After removing duplicates from the data, the class numbered
125,106. See Declaration of Brian Smitheman of Kroll Administration LLC in Support
of Final Approval (Filing No. 21-2). The class definition from the Preliminary Approval
Order has been changed to reflect this updated information.
                                             3
  8:21-cv-00070-RFR-CRZ Doc # 24 Filed: 09/15/21 Page 4 of 6 - Page ID # 340




             mutually agreed upon by Class Counsel and Nebraska Medicine and
             approved by this Court.

      b.     Automatic provision of credit monitoring and identity theft
             restoration services to members of the Credit Monitoring Subclass.

      c.     Nebraska Medicine to pay all notice and Claims Administration
             costs.

      d.     Nebraska Medicine to pay a Court-approved amount for attorney
             fees, costs, and expenses of Class Counsel of $195,000.

      e.     Nebraska Medicine to pay a service award of $2,000 to each of the
             named Plaintiffs.

      9.     The terms of the Settlement Agreement are fair, reasonable, and adequate
and are hereby approved, adopted, and incorporated by the Court. The parties, their
respective attorneys, and the Claims Administrator are hereby directed to consummate
the Settlement in accordance with this Final Order and Judgment and the terms of the
Settlement Agreement.

      10.    Notice of the Final Approval Hearing, the proposed motion for attorney
fees, costs, and expenses, and the proposed service-award payment to the Plaintiffs have
been provided to Settlement Class Members as directed by this Court’s orders, and an
affidavit or declaration of the settlement administrator’s compliance with the notice
program has been filed with the Court.

      11.    The Court finds that such notice as therein ordered, constitutes the best
possible notice practicable under the circumstances and constitutes valid, due, and
sufficient notice to all Settlement Class Members in compliance with the requirements of
Rule 23(c)(2).

      12.    As of the final date of the opt-out period, three potential Settlement Class
Members have submitted a valid opt-out request to be excluded from the Settlement.



                                           4
  8:21-cv-00070-RFR-CRZ Doc # 24 Filed: 09/15/21 Page 5 of 6 - Page ID # 341




Those persons—Jeffrey Markt, Marc Touchton, and Michelle Vulgamott—are not bound
by this Final Order and Judgment, as set forth in the Settlement Agreement.

       13.    The Court has considered all the documents filed in support of the
Settlement, and has fully considered all matters raised, all exhibits and affidavits filed, all
evidence received at the Final Approval Hearing, all other papers and documents
comprising the record herein, and all oral arguments presented to the Court.

       14.    Pursuant to the Settlement Agreement, Nebraska Medicine, the Claims
Administrator, and the Claims Referee shall implement the Settlement in the manner and
time frame as set forth therein.

       15.    Pursuant to the Settlement Agreement, Plaintiffs, and the Settlement Class
Members release claims against Nebraska Medicine and all Released Persons, as defined
in the Settlement Agreement, as follows:

       any and all past, present, and future claims and causes of action including,
       but not limited to, any causes of action arising under or premised upon any
       statute, constitution, law, ordinance, treaty, regulation, or common law of
       any country, state, province, county, city, or municipality, including 15
       U.S.C. § 45 et seq., and all similar statutes in effect in any states in the
       United States; violations of the Nebraska and similar state consumer
       protection statutes; negligence; negligence per se; breach of contract;
       breach of implied contract; breach of fiduciary duty; breach of confidence;
       invasion of privacy; fraud; misrepresentation (whether fraudulent, negligent
       or innocent); unjust enrichment; bailment; wantonness; failure to provide
       adequate notice pursuant to any breach notification statute or common law
       duty; and including, but not limited to, any and all claims for damages,
       injunctive relief, disgorgement, declaratory relief, equitable relief, attorney
       fees and expenses, pre-judgment interest, credit-monitoring services, the
       creation of a fund for future damages, statutory damages, punitive damages,
       special damages, exemplary damages, restitution, and/or the appointment of
       a receiver, whether known or unknown, liquidated or unliquidated, accrued
       or unaccrued, fixed or contingent, direct or derivative, and any other form
       of legal or equitable relief that either has been asserted, was asserted, or
       could have been asserted, by any Settlement Class Member against any of
       the Released Persons based on, relating to, concerning or arising out of the

                                              5
  8:21-cv-00070-RFR-CRZ Doc # 24 Filed: 09/15/21 Page 6 of 6 - Page ID # 342




         Data Incident or the allegations, transactions, occurrences, facts, or
         circumstances alleged in or otherwise described in the Litigation.

Released Claims shall not include the right of any Settlement Class Member or any of the
Released Persons to enforce the terms of the Settlement contained in this Settlement
Agreement and shall not include the claims of those persons identified in this Final Order
and Judgment as having timely and validly requested exclusion from the Settlement
Class.

         16.   On the Effective Date and in consideration of the promises and covenants
set forth in this Settlement Agreement, the Plaintiffs and each Settlement Class Member,
will be deemed to have, and by operation of the Final Order and Judgment shall have,
fully, finally, completely, and forever released and discharged the Released Persons from
the Released Claims.

         17.   The matter is hereby dismissed with prejudice and without costs except that
the Court reserves jurisdiction over the consummation and enforcement of the Settlement.

         18.   In accordance with Rule 23, this Final Order and Judgment resolves all
claims against all parties in this action and is a final order. There is no just reason to
delay the entry of final judgment in this matter, and the Clerk of Court is directed to file
this Final Order and Judgment as the final judgment in this matter.

         Dated this 15th day of September 2021.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  Chief United States District Judge




                                             6
